                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

BLAKE A. MARTIN                                                                PLAINTIFF

V.                          CASE NO. 1:19-CV-79-JM-BD

ALBERT ROOKE, et al.                                                        DEFENDANTS

                                          ORDER

       The Court has received a Partial Recommended Disposition (Recommendation)

filed by Magistrate Judge Beth Deere. Mr. Martin has not filed objections. After careful

review of the Recommendation, the Court concludes that the Recommendation should be,

and hereby is, approved and adopted as this Court’s findings in all respects in its entirety.

       Mr. Martin’s claims that County Jail officials denied him access to the telephone,

used excessive force against him, and failed to provide adequate medical treatment are

DISMISSED, without prejudice. In addition, Mr. Martin’s claims for money damages

against Defendants in their official capacities are DISMISSED, without prejudice.

       IT IS SO ORDERED, this 16th day of October, 2019.



                                                    _______________________________
                                                    UNITED STATES DISTRICT JUDGE
